—Judgment, Supreme Court, New York County (Franklin Weissberg, J.), rendered March 26, 1991, convicting defendant, upon his plea of guilty, of two counts of manslaughter in the second degree, and sentencing him to consecutive terms of five to fifteen years, unanimously affirmed.
We find that, under the plea agreement, defendant intelligently and voluntarily waived his right to appeal and any claim as to excessiveness in exchange for a highly favorable sentence (People v Seaberg, 74 NY2d 1, 11-12). Were we to review defendant’s sentence in the interest of justice, we would find no merit to the claim. Concur — Carro, J. P., Wallach, Asch and Nardelli, JJ.